Citation Nr: 1737090	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  10-37 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for a left shoulder strain with bursitis.

2.  Entitlement to service connection for a sleep disorder (claimed as trouble sleeping).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION


Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to July 1974 and from June 1977 to December 1993.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs).  In a March 2008 rating decision, the RO in Columbia, South Carolina, denied the Veteran's claim of entitlement to a TDIU.  In a March 2010 rating decision, the RO in St. Petersburg, Florida, confirmed and continued a 20 percent evaluation in effect for the Veteran's service-connected left shoulder strain with bursitis.  That rating decision also denied his claim of entitlement to service connection claim for a sleep disorder (claimed as trouble sleeping).

In December 2013, the Veteran testified at a hearing at the RO in St. Petersburg before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is of record.

The Board subsequently, in April 2014, remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development.  In May 2014, the AOJ (i.e., RO) issued a Statement of the Case (SOC) concerning the Veteran's claim of entitlement to service connection for a sleep disorder, and in response he completed the steps to "perfect" his appeal of this claim by also filing a timely Substantive Appeal to the Board (VA Form 9) later in May 2014.  In September 2015, he was afforded a VA compensation examination for his left shoulder strain with bursitis, to reassess the severity of this disability.  After considering the results of that examination, however, the RO continued the denial of his claim for a higher rating for this disability and his claim of entitlement to a TDIU in a May 2016 Supplemental SOC (SSOC).  The RO since has returned these claims to the Board for further appellate review.

While another remand is warranted in this case for other reasons, except as concerning the claim for a TDIU since this claim is being granted, the Board finds that there was substantial compliance with its April 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Additional claims of entitlement to an extension beyond November 1, 2011, of a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 for surgery related to a service-connected lumbar spine disability, and entitlement to service connection for a cervical spine disability, will be addressed in separate Board decision being issued with a different docket number.

Aside from the TDIU claim at issue that, as mentioned, is being granted, the remaining claims of entitlement to an evaluation higher than 20 percent for the left shoulder strain with bursitis and entitlement to service connection for a sleep disorder (claimed as trouble sleeping) are again being REMANDED to the Agency of Original Jurisdiction (AOJ) for still further development.



FINDING OF FACT

The evidence is at least in relative equipoise, meaning as favorable to the claim as against it, regarding whether the Veteran's service-connected disabilities preclude him from obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training, but not his advancing age and disabilities that are not service connected.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.41, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, however, the Board is fully granting the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error would be inconsequential and, thus, at most nonprejudicial, i.e., harmless error.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant attacking the agency's decision to show the error instead was harmful by at least providing an explanation as to how the error caused harm; there is not a presumption that it did); see also 38 U.S.C.A. § 7261(b)(2); 38 C.F.R. § 20.1102.

II.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In making this determination, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to his level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, meaning less than 100 percent, a TDIU may be assigned if the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology and those affecting a single body system or both upper or lower extremities are considered one disability for purposes of determining whether these threshold minimum percentage requirements are met.  Id.  But even if the Veteran does not meet these threshold minimum percentage rating requirements, he can still receive a TDIU, albeit instead on a special extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b), if it is shown he is indeed unemployable owing to his service-connected disabilities.  In that circumstance, however, the Board is precluded from granting the TDIU in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  This does not, however, preclude the Board from determining whether this special consideration is warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

In this case, as of March 27, 2007, the Veteran has had a combined 70 percent disability evaluation for his lumbar spine disability, rated as 40-percent disabling; left leg radiculopathy, rated as 10-percent disabling; left shoulder strain with bursitis, rated as 20-percent disabling; and enlarged prostate, also rated as 
20-percent disabling.  As he has two or more service-connected disabilities, with one rated at 40 percent and the combined rating being 70 percent, he satisfies the threshold minimum rating requirements of § 4.16(a) for consideration of a TDIU.  Accordingly, he meets these threshold minimum rating requirements from the date his claim for increase was received.

The analysis that follows therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume the Board has overlooked pieces of evidence that are not specifically discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to him.

In a December 2005 private medical record, Dr. M. Perry indicated the Veteran is permanently disabled from chronic pain to the low back, upper back, and neck secondary to degenerative disk and joint disease.  Dr. M.P. further indicated that the Veteran has been permanently disabled since March 2003, so since before even filing this claim for increased compensation.

In February 2007, Dr. M.P. submitted a medical opinion indicating the Veteran has been suffering from chronic low back pain for years, with no expectation of any improvement.  Dr. M.P. further indicated that the Veteran is permanently disabled.

Dr. M.P.'s December 2005 and February 2007 statements are highly probative evidence supporting this TDIU claim, as they represent the conclusion of a medical professional and are supported by explanation informed by review of the pertinent medical history and prior clinical findings from physical examination of the Veteran.  There is no indication Dr. M.P. was not fully aware of the Veteran's pertinent medical history or that she misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.

In June 2006, the Social Security Administration (SSA) granted disability benefits due to a primary diagnosis of a back disorder (discogenic and degenerative).  See SSA Disability Determination and Transmittal.  Notably, the SSA adjudicator found that the Veteran had been disabled since July 09, 2003.  While SSA determinations are not altogether binding on the Board, they are at least relevant.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while an SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim); see also Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

In March 2007, Dr. J. Donner submitted a medical opinion indicating that he has been treating the Veteran for nine years for back and related leg pain.  Dr. J.P. noted that this problem has a long term, totally disabling effect on the patient and should be considered chronic in nature.

In May 2009, Dr. J.D. submitted a statement addressing the findings from a recent physical evaluation of the Veteran.  Dr. J.D. noted that the Veteran reported pain intensifying with most activities of daily living and household activities.  Following a discussion of the results from the April 2009 evaluation, Dr. J.D. indicated that the combination of the Veteran's low back post-surgical disability and his shoulder disability results in him being "100% total disability."

The Board notes that Dr. J.D.'s March 2007 and May 2009 statements are highly probative, as they represent the conclusion of a medical professional, and are supported by an explanation informed by review of the pertinent medical history and prior clinical findings made on examination.  There is no indication that Dr. J.D. was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.

In July 2007, the U.S. Postal Service Human Resources Department submitted a statement indicated that the Veteran has been received a monthly annuity due to disability retirement since March 1, 2003.


In October 2013, Dr. R. Nation submitted a medical opinion indicating that the Veteran has ongoing complaints of inadequate pain control.  Dr. R.N. noted that he has also been treated by a neurological pain specialist, Dr. E., who has attempted multiple therapies that failed to improve the Veteran's function or pain control.  Dr. R.N. stated that the Veteran's neuropathy related to his spinal disabilities decrease his proprioception and balance, and increase the risk of falls or easily being tripped; Dr. R.N. discussed the Veteran's most recent fall in December 2012.  Dr. R.N. further stated that the Veteran's chronic use of pain medication has led to other metabolic disorders, chronic depression, and anxiety.  Dr. R.N. stated that that "it is of great concert to me that [the Veteran] has ongoing pain and limited mobility."

In November 2015, Dr. R.N. submitted a Disability Benefits Questionnaire (DBQ) for the Veteran's lumbar spine disability.  Dr. R.N. first noted that the Veteran has had numerous surgeries to address his back condition.  Dr. R.N. stated that the Veteran's symptoms include difficulty with sleep, performing his household chores and usual hobbies, an impaired sexual relationship, and an inability to work.  Dr. R.N. further noted evidence of functional loss with respect to a decreased standing, walking, stooping, bending and twisting ability.

The Board notes that Dr. R.N.'s October 2013 and November 2015 statements are highly probative, as they represent the conclusion of a medical professional, and are supported by an explanation informed by review of the pertinent medical history and prior clinical findings made on examination.  There is no indication that Dr. R.N. was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.

In May 2014, the Veteran's wife reported that she observed her husband having a lot of trouble sleeping through the night.  She indicated that "he wakes often, turns over all time, and gets up two or three times a night to go to the bathroom."  She noted that they always have to have a light on in the bedroom due to his troubles with his balance and falls.  The Veteran's wife stated that her husband seems tired during the day and at times will try and sleep in the afternoon.


The Veteran was afforded a VA compensation examination in August 2015.  With respect to the Veteran's lumbar spine disability, the Veteran described his pain as a constant lower back ache, aggravated by physical activities and prolonged immobility.  Additionally, he further reported functional loss manifested by a decrease in all physical activity, trouble sleeping, and an inability to sit for extended periods of time.  He also noted that he is unable to concentrate when his pain levels increase.  Based on this service-connected condition, alone, the VA examiner concluded that the Veteran would benefit from a sedentary position that allowed scheduled, intermittent breaks for repositioning.

With respect to the Veteran's bilateral lower extremity radiculopathy, associated with his lumbar spine disability, the Veteran reported intermittent pain radiating from the buttock to his feet.  He also described foot paresthesia and leg cramps.  Based on this service-connected condition, alone, the VA examiner concluded that the Veteran would experience intermittent limitations in activity level and would benefit from modified light duty type activities during these episodes.

With respect to the Veteran's enlarged prostate, the Veteran reported a long history of urinary incontinence.  Based on this service-connected condition, alone, the VA examiner concluded that the Veteran is capable of activity without restriction.

With respect to the Veteran's left shoulder disability, the Veteran reported an intermittent pain, which is more prevalent with movement of the arm and lying on his side.  Based on this service-connected condition, alone, the VA examiner concluded that this condition would cause limitations in physical activities, such as lifting, carrying, pulling, pushing, and overhead work.

Ultimately, based on the combined effect of the Veteran's service-connected disabilities on his ability to function in an occupational environment, the VA examiner opined that the Veteran would be capable of "sedentary/modified light activities."


The Board finds that August 2015 VA medical opinion to have less probative value than the contrary opinions supporting the claim.  Certainly the VA opinion is not more probative, so at worst the opinions for versus against the claim are about evenly balanced in probative weight.  Specifically, the August 2015 VA examiner failed to address the findings of the numerous medical opinions and other medical evidence of record collectively indicating the Veteran's service-connected disabilities result in functional impairment in both physical and sedentary employment.  See, e.g., Schroeder v. Brown, 6 Vet. App. 220, 225 (1994) (stating that medical examination must consider the records of prior medical examinations and treatment to assure a fully-informed examination).

Thus, the Board is of the opinion that the point of equipoise has been reached in this appeal.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the most probative evidence of record supports finding that his service-connected disabilities as likely as not preclude him from obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison, that is, when considering his level of education and prior work experience and training, but not his advancing age and disabilities that are not service connected.  On the whole, the medical evidence of record is consistent with regards to his inability to perform any type of work that involves physical activity.  Furthermore, despite the August 2015 VA examiner indicating the Veteran was not precluded from "sedentary/modified light activities," the examination report concedes severe flare-ups of the lumbar spine disability and sedentary limitations owing to the associated bilateral (meaning left and right) lower extremity radiculopathy.  Additionally, the VA examiner also failed to address the impact of the Veteran's cervical spine disability on his employability, which was recently service connected in another Board decision being issued with a different docket number.  Lastly, when considering the Veteran's work history of physical activity in the military and as a USPS carrier, the evidence reflects that he has no transferable training and relatively limited education for sedentary employment.


Undoubtedly, further medical inquiry can be undertaken with a view towards further developing this claim.  But the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted (or, as here, at worst evenly balanced for versus against the claim) and indicated that it would not be permissible to undertake further development in this circumstance if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But see also Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano and contrarily holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).

Accordingly, as the Veteran has credibly reported, and as the medical evidence has duly noted, the occupational impairment resulting from his service-connected disabilities is deserving of a TDIU.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This TDIU determination ultimately is the Board's, as the adjudicator, not instead the medical personnel that have commented for and against the claim.  The Board considers their views on the functional impact owing to the Veteran's service-connected disabilities, but ultimately decides whether a TDIU is warranted.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  And for the reasons and bases discussed, in this instance the Board finds that a TDIU is appropriate.


ORDER

This claim of entitlement to a TDIU is granted, subject to the statutes and regulations governing the payment of monetary benefits.



REMAND

As for the claim for a higher rating for the left shoulder disability, the Board must reconsider this claim in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range-of-motion measurements of the opposite undamaged joint.

The Board has reviewed the findings from the Veteran's most recent September 2015 VA examination for his left shoulder strain with bursitis and sees these findings do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range-of-motion testing was conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, an additional examination is necessary under 38 C.F.R. § 3.159(c)(4).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided).

With respect to the Veteran's claim of entitlement to service connection for a sleep disorder (claimed as trouble sleeping), in his May 2014 Substantive Appeal to the Board he requested a hearing at the RO before a VLJ of the Board, in particular a Travel Board hearing.  The record does not reflect that this type of hearing has been scheduled concerning this claim.  Further, the record also does not reflect that the Veteran has withdrawn his request for this type of hearing.  Therefore, a remand is warranted to schedule the Travel Board hearing and to notify the Veteran of the date, time, and location of the hearing.


Accordingly, these remaining claims are REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing before a VLJ at the earliest opportunity, and notify him of the date, time, and location of this hearing.  This hearing concerns his claim of entitlement to service connection for a sleep disorder (described as trouble sleeping).  He already had a hearing before the Board concerning his other claims.

2.  Also schedule the Veteran for an appropriate VA compensation examination reassessing the severity of his service-connected left shoulder sprain with bursitis.  His claims file, including a complete copy of this decision and remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner must address the following:

(a)  The examiner is asked to conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment, to include providing the range of motion of the Veteran's left shoulder and commenting on the degree of functional loss due to such factors as pain on motion, weakened movement, premature or excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the shoulders are used repeatedly over a period of time.  

Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b) The examiner is also asked to discuss what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his service-connected left shoulder sprain with bursitis.

All conclusions must be supported by a complete rationale.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

3.  Ensure that the requested examination report is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  38 C.F.R. §4.2.


4.  After completing the above and another other development deemed necessary, readjudicate the claims remaining on appeal for a higher rating for the left shoulder disability and for service connection for a sleep disorder.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


